United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 14-2317
                     ___________________________

                          United States of America

                     lllllllllllllllllllll Plaintiff - Appellee

                                        v.

                             Justin Joseph Halter

                   lllllllllllllllllllll Defendant - Appellant
                                   ____________

                  Appeal from United States District Court
                for the Southern District of Iowa - Davenport
                               ____________

                        Submitted: October 15, 2014
                          Filed: October 21, 2014
                               [Unpublished]
                              ____________

Before WOLLMAN, BYE, and SMITH, Circuit Judges.
                          ____________

PER CURIAM.
      Justin Halter directly appeals following the district court’s1 revocation of his
supervised release. He argues that the court abused its discretion in revoking
supervised release and in imposing a 9-month prison sentence.

       We conclude that the court did not abuse its discretion in revoking supervised
release based on its finding that Halter had violated his release conditions, given
Halter’s admissions and the testimony of his probation officer, which the court was
entitled to credit. See United States v. Edwards, 400 F.3d 591, 592 (8th Cir. 2005)
(per curiam) (given defendant’s admission of violation, there was no clear error in fact
findings supporting revocation, and no abuse of discretion in decision to revoke);
United States v. Carothers, 337 F.3d 1017, 1019 (8th Cir. 2003) (court’s credibility
determinations at revocation hearing are virtually unreviewable on appeal). We also
conclude that the within-Guidelines-range revocation sentence is not unreasonable.
See United States v. Petreikis, 551 F.3d 822, 824 (8th Cir. 2009).

      Accordingly, we affirm the judgment of the district court. We also grant
counsel’s motion for leave to withdraw.
                       ______________________________




      1
        The Honorable John A. Jarvey, United States District Judge for the Southern
District of Iowa.

                                          -2-